--------------------------------------------------------------------------------

EMPLOYMENT AND SERVICE AGREEMENT

This employment agreement (this "Agreement"), dated as of August 18, 2009 (the
"Effective Date"), is made by and between Elko Ventures, Inc., a Nevada
corporation (the "Corporation"), and Ronald Yadin Lowenthal (the "Executive")
(each, a "Party" and together, the "Parties").

WHEREAS, the Executive is employed as President and Chief Executive Officer of
the Corporation; and

WHEREAS, the Parties wish to establish the terms of the Executive's employment
by the Corporation;

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

  1.

POSITION/DUTIES:-

          (a)

During the Employment Term (as defined in Section 2 below), the Executive shall
serve as President and as the Chief Executive Officer of the Corporation. In
this capacity the Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies and such other
reasonable duties and responsibilities as the Board of Directors of the
Corporation (the "Board") shall designate. The Executive shall report directly
to the Board of Directors of the Corporation. The Executive shall obey the
lawful directions of the Board and shall use his diligent efforts to promote the
interests of the Corporation and to maintain and promote the reputation thereof.

          (b)

During the Employment Term, the Executive shall use his best efforts to perform
his duties under this Agreement and shall as much of his time energy and skill
in the performance of his duties with the Corporation.

          2.

EMPLOYMENT TERM:-

         

Except for earlier termination as provided in Section 6, the Executive's
employment under this Agreement shall be for a five-year term commencing on the
Effective Date and ending on August 17, 2014 (the "Employment Term").


--------------------------------------------------------------------------------


  3.

BASE SALARY:-

       

The Corporation agrees to pay to the Executive a base salary at an annual rate
of not less than US$30,000 (Thirty thousand dollars), payable in accordance with
the regular payroll practices of the Corporation. The Executive's Base Salary
shall be subject to annual review by the Board (or a committee thereof). The
base salary as determined herein from time to time shall constitute "Base
Salary" for purposes of this Agreement. It is recorded that the Executive shall
receive the full settlement of his first 2 (two) years’ base salary through the
issue by the Corporation to the Executive of an amount of 3,000,000 (Three
million) restricted shares of the Corporation’s shares of Common Stock; issued
to the Executive at Par Value.

       

These shares of the Corporation’s Common Stock shall not be available to be
assigned, pledged, sold, lent or in any way alienated for a period of 2 (two)
years commencing from the date this Agreement. These shares are restricted under
Regulation 144 and shall be held “on book” by the Transfer Agent to the
Corporation; for an on behalf of the Executive. The Executive shall not be
permitted to request these shares of the Corporation’s Common Stock, in
certificated form, until the expiration of the 2 (two) years from the date of
their issue to the Executive.

        4.

BONUS:-

       

With respect to each full fiscal year during the Employment Term, the Executive
shall be eligible to earn an annual bonus (the "Annual Bonus") in such amount,
if any, as determined in the sole discretion of the Board of up to 100% (One
hundred percent) of the Executive's Base Salary. In addition, the Executive
shall be eligible to participate in the Corporation's bonus and other incentive
compensation plans and programs (if any) for the Corporation's senior executives
at a level commensurate with his position and may be entitled to bonus payments
in addition to the amount set forth hereinabove.

2

--------------------------------------------------------------------------------


  5.

EMPLOYEE BENEFITS:-

          (a)

Benefit Plans.

         

The Executive shall be eligible to participate in any employee benefit plan of
the Corporation, including, but not limited to, equity, pension, thrift, profit
sharing, medical coverage, education, or other retirement or welfare benefits
that the Corporation has adopted or may adopt, maintain or contribute to for the
benefit of its senior executives, at a level commensurate with his positions,
subject to satisfying the applicable eligibility requirements. The Corporation
may at any time or from time to time amend, modify, suspend or terminate any
employee benefit plan, program or arrangement for any reason in its sole
discretion.

          (b)

Vacation:-

         

The Executive shall be entitled to an annual paid vacation in accordance with
the Corporation's policy applicable to senior executives from time to time in
effect, but in no event less than two weeks per calendar year (as prorated for
partial years), which vacation may be taken at such times as the Executive
elects with due regard to the needs of the Corporation. The carry-over of
vacation days shall be in accordance with the Corporation's policy applicable to
senior executives from time to time in effect.

          (c)

Business and Entertainment Expenses:-

         

Upon presentation of appropriate documentation, the Executive shall be
reimbursed for all reasonable and necessary business and entertainment expenses
incurred in connection with the performance of his duties hereunder, all in
accordance with the Corporation's expense reimbursement policy applicable to
senior executives from time to time in effect.

3

--------------------------------------------------------------------------------


  (d)

Signing Bonus:-

       

Upon execution of this Agreement, the Executive shall be awarded a “Signing”
bonus to be settled through the issuance of 2,000,000 (Two million) restricted
shares of the Corporation’s Common Stock and at Par Value.

       

These shares of the Corporation’s Common Stock shall not be available to be
assigned, pledged, sold, lent or in any way alienated for a period of 3 (three)
years commencing from the date this Agreement. These shares are restricted under
Regulation 144 and shall be held “on book” by the Transfer Agent to the
Corporation; for an on behalf of the Executive. The Executive shall not be
permitted to request these shares of the Corporation’s Common Stock, in
certificated form, until the expiration of the 3 (three) years from the date of
their issue to the Executive.

        (e)

Liability Insurance

       

The Corporation undertakes to procure suitable and necessary Director’s
Liability Insurance for the Executive. The costs of this Insurance are to be
borne by the Corporation.


  6.

TERMINATION:-

         

The Executive's employment and the Employment Term shall terminate on the first
of the following to occur:

          (a)

Disability:-

         

On the thirtieth (30th ) day following written notice by the Corporation to the
Executive of termination due to Disability. For purposes of this Agreement,
"Disability" shall mean a determination by the Corporation in accordance with
applicable law that due to a physical or mental injury, infirmity or incapacity,
the Executive is unable to perform the essential functions of his job with or
without accommodation for 180 days (whether or not consecutive) during any
12-month period.

          (b)

Death:-

         

Automatically upon the date of death of the Executive.

4

--------------------------------------------------------------------------------


  (c)

Cause:-

       

Immediately upon written notice by the Corporation to the Executive of a
termination for Cause. "Cause" shall mean, as determined by the Board (or its
designee) (1) conduct by the Executive in connection with his employment duties
or responsibilities that is fraudulent, unlawful or grossly negligent; (2) the
willful misconduct of the Executive; (3) the willful and continued failure of
the Executive to perform the Executive's duties with the Corporation (other than
any such failure resulting from incapacity due to physical or mental illness);
(4) the commission by the Executive of any felony (or the equivalent under the
law of the People's Republic of China) (other than traffic-related offenses) or
any crime involving moral turpitude; (5) violation of any material policy of the
Corporation or any material provision of the Corporation's code of conduct,
employee handbook or similar documents; or (6) any material breach by the
Executive of any provision of this Agreement or any other written agreement
entered into by the Executive with the Corporation.

        (d)

Without Cause:

       

On the thirtieth (30th) day following written notice by the Corporation to the
Executive of an involuntary termination without Cause, other than for death or
Disability.

        (e)

Good Reason.

       

On the sixtieth (60th ) day following written notice by the Executive to the
Corporation of a termination for Good Reason. "Good Reason" shall mean, without
the express written consent of the Executive, the occurrence of any the
following events unless such events are cured (if curable) by the Corporation
within fifteen days following receipt of written notification by the Executive
to the Corporation that he intends to terminate his employment hereunder for one
of the reasons set forth below: any material reduction or diminution (except
temporarily during any period of incapacity due to physical or mental illness)
in the Executive's title, authorities, duties or responsibilities or reporting
requirements with the Corporation.

5

--------------------------------------------------------------------------------


  7.

CONSEQUENCES OF TERMINATION:-

          (a)

Disability:-

         

Upon termination of the Employment Term because of the Executive's Disability,
the Corporation shall pay or provide to the Executive (1) any unpaid Base Salary
and any accrued vacation through the date of termination; (2) any unpaid Annual
Bonus accrued with respect to the fiscal year ending on or preceding the date of
termination; (3) reimbursement for any unreimbursed expenses properly incurred
through the date of termination; and (4) all other payments or benefits to which
the Executive may be entitled under the terms of any applicable employee benefit
plan, program or arrangement (collectively, "Accrued Benefits").

          (b)

Death:-

         

Upon the termination of the Employment Term because of the Executive's death,
the Executive's estate shall be entitled to any Accrued Benefits.

          (c)

Termination for Cause:-

         

Upon the termination of the Employment Term by the Corporation for Cause or by
either party in connection with a failure to renew this Agreement, the
Corporation shall pay to the Executive any Accrued Benefits.

          (d)

Termination without Cause or for Good Reason:-

         

Upon the termination of the Employment Term by the Corporation without Cause or
by the Executive with Good Reason, the Corporation shall pay or provide to the
Executive (1) the Accrued Benefits, and (2) subject to the Executive's execution
(and non-revocation) of a general release of claims against the Corporation and
its affiliates in a form reasonably requested by the Corporation, (A) continued
payment of his Base Salary for 6 (six) months after termination, payable in
accordance with the regular payroll practices of the Corporation, but off the
payroll; and (B) payment of the Executive's cost of continued medical coverage
for (6) six months after termination (subject to the Executive's co-payment of
the costs in the same proportion as such costs were shared immediately prior to
the date of termination). Payments provided under this Section 7(d) shall be in
lieu of any termination or severance payments or benefits for which the
Executive may be eligible under any of the plans, policies or programs of the
Corporation.

6

--------------------------------------------------------------------------------


  8.

NO ASSIGNMENT:-.

       

This Agreement is personal to each of the Parties. Except as provided below, no
Party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other Party hereto; provided, however, that
the Corporation may assign this Agreement to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation.

        9.

NOTICES:-

       

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given (1) on the date of delivery if delivered by hand, (2) on the date of
transmission, if delivered by confirmed facsimile, (3) on the first business day
following the date of deposit if delivered by guaranteed overnight delivery
service, or (4) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

       

If to the Executive:

       

MR. R Y LOWENTHAL

 

Renasa House

  170 Oxford Road  

Melrose, Gauteng

    2126  

REPUBLIC OF SOUTH AFRICA

       

If to the Corporation:

       

ELKO VENTURES, INC.

  848 N. Rainbow Blvd. #3003
Las Vegas, NV 89107        

or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

7

--------------------------------------------------------------------------------


  10.

PROTECTION OF THE CORPORATION'S BUSINESS:-

          (a)

Confidentiality:-

         

The Executive acknowledges that during the course of his employment by the
Corporation (prior to and during the Employment Term) he has and will occupy a
position of trust and confidence. The Executive shall hold in a fiduciary
capacity for the benefit of the Corporation and shall not disclose to others or
use, whether directly or indirectly, any Confidential Information regarding the
Corporation, except (i) as in good faith deemed necessary by the Executive to
perform his duties hereunder, (ii) to enforce any rights or defend any claims
hereunder or under any other agreement to which the Executive is a party,
provided that such disclosure is relevant to the enforcement of such rights or
defense of such claims and is only disclosed in the formal proceedings related
thereto, (iii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Corporation or by
any administrative or legislative body (including a committee thereof) with
jurisdiction to order him to divulge, disclose or make accessible such
information, provided that the Executive shall give prompt written notice to the
Corporation of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Corporation to obtain a
protective order or similar treatment, (iv) as to such Confidential Information
that shall have become public or known in the Corporation's industry other than
by the Executive's unauthorized disclosure, or (v) to the Executive's spouse,
attorney and/or his personal tax and financial advisors as reasonably necessary
or appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 10(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information. "Confidential Information" shall mean information about the
Corporation, its subsidiaries and affiliates, and their respective clients and
customers that is not disclosed by the Corporation and that was learned by the
Executive in the course of his employment by the Corporation, including, but not
limited to, any proprietary knowledge, trade secrets, data and databases,
formulae, sales, financial, marketing, training and technical information,
client, customer, supplier and vendor lists, competitive strategies, computer
programs and all papers, resumes, and records (including computer records) of
the documents containing such Confidential Information.

8

--------------------------------------------------------------------------------


  (b)

Non-Competition:-

       

During the Employment Term and for the one-year period following the termination
of the Executive's employment for any reason (the "Restricted Period"), the
Executive shall not, directly or indirectly, without the prior written consent
of the Corporation, provide employment (including self- employment),
directorship, consultative or other services to any business, individual,
partner, firm, corporation, or other entity that directly competes with any
business conducted by the Corporation or any of its subsidiaries or affiliates
on the date of the Executive's termination of employment or within one year of
the Executive's termination of employment in the geographic locations where the
Corporation and its subsidiaries or affiliates engage or propose to engage in
such business (the "Business"). Nothing herein shall prevent the Executive from
having a passive ownership interest of not more than 2% (Two percent) of the
outstanding securities of any entity engaged in the Business whose securities
are traded on a national securities exchange.

        (c)

Non-Solicitation of Employees:-

       

The Executive recognizes that he possesses and will possess confidential
information about other employees of the Corporation and its subsidiaries and
affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with customers of
the Corporation and its subsidiaries and affiliates. The Executive recognizes
that the information he possesses and will possess about these other employees
is not generally known, is of substantial value to the Corporation and its
subsidiaries and affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with the Corporation. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, (i) solicit or recruit
any employee of the Corporation or any of its subsidiaries or affiliates (a
"Current Employee") or any person who was an employee of the Corporation or any
of its subsidiaries or affiliates during the twelve (12) month period
immediately prior to the date the Executive's employment terminates (a "Former
Employee") for the purpose of being employed by him or any other entity, or (ii)
hire any Current Employee or Former Employee.

9

--------------------------------------------------------------------------------


  (d)

Non-Solicitation of Customers:-

       

The Executive agrees that, during the Restricted Period, he will not, directly
or indirectly, solicit or attempt to solicit (i) any party who is a customer or
client of the Corporation or its subsidiaries, who was a customer or client of
the Corporation or its subsidiaries at any time during the 12 (twelve) month
period immediately prior to the date the Executive's employment terminates or
who is a direct customer or client that has been identified and targeted by the
Corporation or its subsidiaries for the purpose of marketing, selling or
providing to any such party any services or products offered by or available
from the Corporation or its subsidiaries, or (ii) any supplier or vendor to the
Corporation or any subsidiary to terminate, reduce or alter negatively its
relationship with the Corporation or any subsidiary or in any manner interfere
with any agreement or contract between the Corporation or any subsidiary and
such supplier or vendor.

        (e)

Property:-

       

The Executive acknowledges that all originals and copies of materials, records
and documents generated by him or coming into his possession during his
employment by the Corporation or its subsidiaries are the sole property of the
Corporation and its subsidiaries ("Corporation Property"). During the Employment
Term, and at all times thereafter, the Executive shall not remove, or cause to
be removed, from the premises of the Corporation or its subsidiaries, copies of
any record, file, memorandum, document, computer related information or
equipment, or any other item relating to the business of the Corporation or its
subsidiaries, except in furtherance of his duties under this Agreement. When the
Executive's employment with the Corporation terminates, or upon request of the
Corporation at any time, the Executive shall promptly deliver to the Corporation
all copies of Corporation Property in his possession or control.

10

--------------------------------------------------------------------------------


  (f)

Non-Disparagement:-

       

Executive shall not, and shall not induce others to, Disparage the Corporation
or its subsidiaries or affiliates or their past and present officers, directors,
employees or products. "Disparage" shall mean making comments or statements to
the press, the Corporation's or its subsidiaries' or affiliates' employees or
any individual or entity with whom the Corporation or its subsidiaries or
affiliates has a business relationship which would adversely affect in any
manner (1) the business of the Corporation or its subsidiaries or affiliates
(including any products or business plans or prospects), or (2) the business
reputation of the Corporation or its subsidiaries or affiliates, or any of their
products, or their past or present officers, directors or employees.

        (g)

Cooperation:-

       

Subject to the Executive's other reasonable business commitments, following the
Employment Term, the Executive shall be available to cooperate with the
Corporation and its outside counsel and provide information with regard to any
past, present, or future legal matters which relate to or arise out of the
business the Executive conducted on behalf of the Corporation and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Corporation shall compensate the Executive for any
out-of-pocket expenses reasonably incurred by the Executive in connection
therewith.

        (h)

Equitable Relief and Other Remedies:-

       

The Executive acknowledges and agrees that the Corporation's remedies at law for
a breach or threatened breach of any of the provisions of this Section 10 would
be inadequate and, in recognition of this fact, the Executive agrees that, in
the event of such a breach or threatened or attempted breach, in addition to any
remedies at law, the Corporation, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available. In addition, without limiting the
Corporation's remedies for any breach of any restriction on the Executive set
forth in this Section 10, except as required by law, the Executive shall not be
entitled to any payments set forth in Section 7(d) hereof if the Executive has
breached the covenants applicable to the Executive contained in this Section 10,
the Executive will immediately return to the Corporation any such payments
previously received under Section 7(d) upon such a breach, and, in the event of
such breach, the Corporation will have no obligation to pay any of the amounts
that remain payable by the Corporation under Section 7(d).

11

--------------------------------------------------------------------------------


  (i)

Reformation:-

       

If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section 10 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.
The Executive acknowledges that the restrictive covenants contained in this
Section 10 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.

        (j)

Survival of Provisions:-

       

The obligations contained in this Section 10 shall survive in accordance with
their terms the termination or expiration of the Executive's employment with the
Corporation and shall be fully enforceable thereafter.


  11.

INDEMNIFICATION:-

       

The Executive shall be indemnified to the extent permitted by the Corporation's
organizational documents and to the extent required by law.

        12.

SECTION HEADINGS AND INTERPRETATION:-

       

The section headings used in this Agreement are included solely for convenience
and shall not affect, or be used in connection with, the interpretation of this
Agreement. Expressions of inclusion used in this agreement are to be understood
as being without limitation.

        13.

SEVERABILITY:-

       

The provisions of this Agreement shall be deemed severable and the invalidity of
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

        14.

COUNTERPARTS:-

       

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same Agreement.

12

--------------------------------------------------------------------------------


  15.

GOVERNING LAW AND VENUE:-

       

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Nevada without regard to its
conflicts of law principles. The Parties agree irrevocably to submit to the
exclusive jurisdiction of the federal courts or, if no federal jurisdiction
exists, the state courts, located in the City of New York, Borough of Manhattan,
for the purposes of any suit, action or other proceeding brought by any Party
arising out of any breach of any of the provisions of this Agreement and hereby
waive, and agree not to assert by way of motion, as a defense or otherwise, in
any such suit, action, or proceeding, any claim that it is not personally
subject to the jurisdiction of the above-named courts, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper, or that the provisions of this Agreement may
not be enforced in or by such courts. IN ADDITION, THE PARTIES AGREE TO WAIVE A
TRIAL BY JURY.

        16.

ENTIRE AGREEMENT:-

       

This Agreement contains the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

        17.

WAIVER AND AMENDMENT:-

       

No provision of this Agreement may be modified, amended, waived or discharged
unless such waiver, modification, amendment or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either Party at any time of any breach by the other
Party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other Party shall be deemed a waiver or
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

        18.

WITHHOLDING:-

       

The Corporation may withhold from any and all amounts payable under this
Agreement such federal, state, local and foreign taxes as may be required to be
withheld pursuant to any applicable law or regulation.

13

--------------------------------------------------------------------------------


  19.

AUTHORITY AND NON-CONTRAVENTION:-

       

The Executive represents and warrants to the Corporation that he has the legal
right to enter into this Agreement and to perform all of the obligations on his
part to be performed hereunder in accordance with its terms and that he is not a
party to any agreement or understanding, written or oral, which could prevent
him form entering into this Agreement or performing all of his obligations
hereunder.

        20.

COUNTERPARTS:-

       

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which shall constitute one and the same instrument.

14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

  ELKO VENTURES, INC.                   /s/ RONALD YADIN LOWENTHAL   By: RONALD
YADIN LOWENTHAL   Title: PRESIDENT                   THE EXECUTIVE              
    /s/ RONALD YADIN LOWENTHAL   RONALD YADIN LOWENTHAL

15

--------------------------------------------------------------------------------